United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3465
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Phillip Stephen Medley,                 *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 27, 2012
                                Filed: May 2, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Phillip Stephen Medley pleaded guilty to aiding and abetting the production
of child pornography, in violation of 18 U.S.C. § 2 and § 2251(a) (Count I), and to
a separately occurring child-pornography-production offense, in violation of 18
U.S.C. § 2251(b) (Count II). The district court1 sentenced him to concurrent
sentences of 25 years on Count I and 20 years on Count II, to be followed by lifetime
supervised release. On appeal, counsel has moved to withdraw, and has filed a brief


      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
under Anders v. California, 386 U.S. 738 (1967), arguing that Medley’s sentence is
unreasonable.

       Upon careful review, we conclude that the district court did not abuse its
discretion in sentencing Medley, and that the court imposed a substantively
reasonable sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (in reviewing sentence for abuse of discretion, appellate court first
ensures that district court committed no significant procedural error, and then
considers substantive reasonableness of sentence); see also United States v. Wadena,
470 F.3d 735, 737 (8th Cir. 2006) (appellate court reviews sentence, including any
downward variance, for reasonableness under abuse-of-discretion standard).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                         -2-